Title: To Benjamin Franklin from [ ——— Montécot], 26 March 1778
From: Montécot, ——
To: Franklin, Benjamin


A number of letters like this that make concrete and, as far as we know, fruitless offers can conveniently be discussed together here. At about the same time as Montécot’s proposal, but with no date, comes one to the commissioners from Louis-Gabriel Le Roÿ in Paris. He is a master carpenter and cabinet-maker for French officers, and the enclosed prospectus shows that he is the only one of his kind. He has invented a folding table for the field, light, solid, easy to handle; one will seat six, and a number put together one hundred or more. On April 19 he writes again to say that when the commissioners were being received at court he and M. Mouchin, gunsmith of Liège, called with a memorandum and a prospectus about other articles of furniture; if he is to get no answer, might he at least have back his papers?
At some time in April (the day has been obliterated) the marquise de Chasseneuil writes from near Ste.-Foy on the Dordogne. Franklin has encouraged her to think that he would provide the address of an American to whom she could sell her wine directly. The vineyards promise well, and should yield at least 22,000 bottles of red and white. She proposes that whoever he names should sell the lot, according to quality and to the price of other French wines in America; she will pay the expenses and duty and commission. Tell her to whom to write, or forward this letter to a correspondent who will choose a safe ship and provide the address. Her vineyards are within a dozen leagues of Bordeaux and half as far from St. Emilion; the red is on a par with that of Bordeaux and the white resembles Graves. She will furnish a sample, if desired, before making permanent arrangements. On November 5 she writes again. Enough of the vintage is ready so that some American in Bordeaux might wish to try it. Or give her an American consignee; the sea voyage will greatly improve the wine. Until she hears she will let no one taste it.

On April 5 the baron de Schönfeld, in Paris, forwards a letter from the directors of the best arms manufactory in Germany. On the 10th Pierre Arnoud Tesché, another German director, offers the resources of his firm in Solingen, near Cologne, which makes the finest side arms in Europe. Merely give him the full specifications of the weapons needed, and name the French port to which they are to be sent; he will then quote fair prices for everything, and the first delivery will give such satisfaction as to eliminate all chance of dealing elsewhere. On the 26th F. Daribau ainé, in Agen, points out that his leather, from the royal tannery, is the best in the kingdom; orders are promptly filled, and shoes of good quality cost only 3 l.t. 10 s. the pair. Four thousand are on order for the crown; he will gladly furnish samples.
On May 7 Lefebvre de Longeville, in Paris, recalls that he saw Franklin in mid-April to tell him of the loss of Dubourg’s ship, and left him a sample book of type from a local foundry. The business is for sale, and is a rare opportunity; foundries usually remain in families. The government would doubtless oppose exporting one, and precautions would be necessary. A memorandum from him, dated the 6th and enclosed with the letter, stresses the importance of printing and the certainty that American presses will continue to be busy. But there seem to be no type foundries; printers must have obtained their type from England, and will need their own if the United States are to be self-sufficient. The foundry in question is well known and well equipped; although it will need improvement, artisans of all sorts are available, and type can easily be sent to America. Sending the foundry itself in wartime would be unwise, because it could not be replaced if lost; and providing even two or three workmen for it would be difficult. To keep it producing in Paris to supply French printers, on the other hand, would hold the work force together until the end of the war and furnish revenue to recoup some of the purchase money. On May 13 D. Monttessuy, a Parisian banker who supplies the French navy with wood, sailcloth, rope, and tar, offers with Sartine’s approval to furnish the same goods to the United States. On June 11 Sikes, also in Paris, offers to demonstrate a pantograph or measuring machine of his invention, and encloses printed illustrations of the instrument. The Académie royale des sciences has already approved it.
 

Proposition
Ce 26. mars 1778.
On propose une fabrication de monnoye telle qu’on la désirera, avec un métal d’une couleur grise blanchâtre, intérieure et extérieure, qui plait a la vûe, comme impossible a contrefaire par de faux fabricateurs, dont l’invention a eté trouvée il y a plusieurs années par le Sr. Baillot demeurant a Paris, qui donnera son secret aprés avoir fait la dite fabrication.
La couleur blanche qui est sur ce métal, n’est qu’un blanchiment qui n’a eté imaginé que pour plaire a la vûe dans le commancement; il dure fort peu de tems, et dés qu’il est passé, le métal reprend sa couleur grise qui ne change plus.
Le Sr. Baillot joint au présent un Echantillon de ce métal qui a eté fabriqué chez luy a Paris le 3. Juin 1777. sous les yeux du ministre.
Mr. Montécot avocat en parlement rue du doyenné du Louvre et Mr. Boncerf rue Dantin ont connoissance de ce metal.
Mr. De Lessart Maitre des Requêtes en a aussi connoissance.
 
Notation: Baillot, Paris 26 Mars 78
